DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, reading on claims 1, 4, 7, 9, 10, 15, and 16 in the reply filed on 9/24/2021 is acknowledged. Applicant’s inclusion of claim 2 and omission of claim 4 with Group I is presumed to be an inadvertent error. The traversal is on the ground(s) that Bashir does not teach the device of claim 1 as the shared technical feature, and that Groups I, III, and IV share unity of invention.  This is not found persuasive because the “microbiological substance” and “microbiological material” of Bashir is reasonably construed as encompassing microbial metabolites  and specifically cites microorganisms, cell walls, and fragments thereof (see M.P.E.P. § 2111), and Bashir as cited teaches the structural elements of the device of claim 1. That Bashir may intend to discriminate between live and dead microbial cells is not germane to the instant device claims as differences in intended use in device/apparatus claims are only relevant to the extent the limit the structure of the claimed device; see M.P.E.P. § 2111.02 and 2111.04.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 11, 17-24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/24/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashir et al. (WO 01/79529; provided in the IDS dated 5/24/2019). 
Bashir teaches a device for processing microorganisms, comprising:

a channel comprising an inlet for introducing a fluid sample into the channel, and an outlet, wherein the channel is dimensioned to hold, between the inlet and the outlet, a volume in a range between 1 pl and 100 µl of fluid (Fig. 1, p10, lines 1-7),
a size selective filter arranged at the outlet for retaining microorganisms in the channel, wherein the size selective filter comprises pores of a size smaller than an average size of the microorganisms to be processed, (Fig. 1 and p8, lines 1-17), and
a sensor for detecting a metabolic process of the one or more microorganisms in the channel, wherein the sensor comprises electrodes and is configured to detect 
Bashir teaches the device comprises a carrier elements such as microspheres (p8, lines 1-17), and a structure arranged on top of the carrier co-defining the channel comprising a glass cover (p7, lines 8-14; or Fig. 1 and p22, lines 5-20), anticipating claim 4. Bashir teaches the device comprises a carrier elements such as microspheres (p8, lines 1-17), and a structure arranged on top of the carrier co-defining the channel comprising a glass cover (p7, lines 8-14; or Fig. 1 and p22, lines 5-20), and etched silicon wafers comprising multiple SiO2 layers and a layer of photoresist and wherein the electrodes 36 are planar relative to channels 32 and wherein the top row of electrodes 36 are closer to the upper wall of the device and the lower row of electrodes 36 are closer to the bottom wall of the device (Fig. 1 and Fig.5 and p23, line 24 through p25, line 15), anticipating claim 7. Bashir teaches the device further comprises temperature sensors 108 and 109 (Fig. 21 and p49, line 21 through p50, line 16), anticipating claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (WO 01/79529; provided in the IDS dated 5/24/2019) in view of Fuchs (WO 2010/124001; provided in the IDS dated 5/24/2019);
The teachings of Bashir are relied upon as set forth above in rejecting claims 1, 4, 7, and 16 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 9, Bashir does not teach a pore size/diameter from 0.01-10 µm.
Fuchs teaches a multiplexed device and methods for analyzing cells and cellular analytes on a porous membrane (Abstract). Fuchs teaches a preferred pore size of 0.4-0.8 µm for the analysis of microbial or yeast cells in a sample such as blood (p13, lines 5-9; also Example 1), reading on claim 9. 
Regarding claim 9, It would have been obvious before the invention was filed to substitute the filters having a pore size of 0.4-0.8 µm of Fuchs for the generic filters of Bashir in Bashir’s device.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Bashir and Fuchs are directed towards fluidic devices capable of filtering microorganisms. The skilled artisan 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1, 4, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (WO 01/79529; provided in the IDS dated 5/24/2019) in view of Selden (US 9,012,208; Reference A).
The teachings of Bashir are relied upon as set forth above in rejecting claims 1, 4, 7, and 16 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 10, Bashir does not teach a pore size/diameter from 1-100 µm.
Selden teaches methods of isolating nucleic acids, cell lysates, and cell suspensions from unprocessed biological samples (Abstract; Col. 8, lines 2-8). Selden teaches a pore size of about 8 µm is effective to remove leukocytes from blood samples and useful pore size in the range of 1-100 µm dependent on the types of cells, bacteria, virions, and particulates to be separated (Col. 19, lines 33-44), reading on claim 10.
Regarding claim 10, it would have been obvious before the invention was filed to add the 8 µm filter of Selden to the device of Bashir. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Bashir and Selden are directed towards fluidic devices for processing microorganisms. The skilled artisan would have been motivated to do so because Selden teaches that a pore size of about 8 µm is effective and advantageous to remove leukocytes from blood 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.	

Claims 1, 4, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (WO 01/79529; provided in the IDS dated 5/24/2019) in view of Unger (US 7,118,910; Reference B).
The teachings of Bashir are relied upon as set forth above in rejecting claims 1, 4, 7, and 16 as anticipated under 35 U.S.C. § 102(a)(1). Bashir further teaches an impedance sensor (p29, line 12 through p30, line 2), reading on that embodiment of claim 15. Bashir teaches a working example of detecting Listeria innocua in an aqueous solution having a pH of about 7.4 (Fig. 7 and p30, line 3 through p32, line 19), reading in-part on claim 15. 
Regarding claim 15, Bashir does not teach any sensor capable of detecting the pH value of fluid within the channel.
Unger teaches microfluidic devices capable of detecting nucleic acid amplification (Abstract), or for the presence of bacterial and fungal pathogens (Col. 2, lines 50-57). Unger teaches non-optical detection approaches such as a potentiometric sensor (e.g. pH electrode) (Col. 21, lines 59-54), reading on claim 15.
Regarding claim 15, it would have been obvious before the invention was filed to add the pH electrode of Unger to the device of Bashir. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653